53, 151 '@'

WRIT NO. WO9-00208-P(A)

Ex PARTE § IN THE coURT oF cRIMINAL APPEALS
§ ,
§
§
§
SHANE MATTHEw NETTLES § TRAVIS coUNTY,TEXAS

 

APPLICANTS REBUTTAL TQ STATESHREBBUNSE

lhe applicant,having considered the States respones,and general
denial, make the following written rebuttal,

3 l §PPL;CANT'S REBUTTAL

 

The applicant would like to address States allegation's at this
time.State claims applicantahas not provided Sufficient proof to
merit consideration of applicant's claims.l understand the burden

of proof is on myself being the applicant§l have done my best as

a layman at law to draw up the grounds and write the memoranumc

of law.As far as providing§legal documents,my hands are somewhat
tied.Tex.Gov't Code Ann.§552.028 gives county jails,T.D.C.J.

,and Board of Pardens and Parole the right to deny those records

l feel may becneeded topprovide extra proof.Furthermore the State
makes claims that applicant challenge to H.B.1433 was specifically
addressed in(see Geiken,28 S.W. 3d at;557).ln the case named by the
State Geiken's claim was against Judicial review of the boards
decision and applicant¥s is not.applicant'saclaim is against how
H.B.1433 came into effect and the procedural process used to deny
'as a whole.ln (Teague v. Quarterman 482 F.3d 769 )(Sth Cir.2007)

at 776 they state parole has a narrowly limited modicum of discretion
.lt is also stated in S.B.213 that parole tell applicant inrwritting
specifically how and why they came to the decision.ln more then one
point in law parolewhas violated my rights concerning the procedural
process and continue to abuse thier discretion.ln Teague v. '
Quarterman 482 F.3d 769 the 5th circuit also states Texas inmates
have a contitional expectancy of early release.When the Board of
pardens and Parole took that date,they violate State and Federal
Constitutional Law.

PRAYER FOR RELIEF

 

Applicant Shane Matthew Nettles.pro'se,resectfully request the
Court to forgive applicant for being a layman at law.Applicant
humbly ask the Court to grant applicants application for WRIT

of Habeas Corpus and make findings for relief on the five grounds
in the application. »

Respectfully Submitted

%@M

§hane Nettles #1566038

Movant Pro'Se
c/c